
	
		II
		111th CONGRESS
		2d Session
		S. 4028
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2010
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part B of title IV of the Social Security Act to
		  authorize the Secretary of Health and Human Services to award grants to local
		  and tribal governments for hiring child protective services
		  workers.
	
	
		1.Short
			 titleThis Act may be cited as
			 Erin's
			 Law.
		2.Erin Maxwell
			 Memorial Grants
			(a)FindingsCongress
			 makes the following findings:
				(1)With the
			 enactment of the Adoption and Safe Families Act of 1997 (Public Law 105–89),
			 Congress asserted the pre-eminent importance ensuring children's safety.
				(2)Five children die
			 every day from abuse and neglect in America.
				(3)Between 2001 and
			 2007, a total of 10,440 children died as a result of abuse and neglect.
				(4)Research has
			 revealed that child deaths resulting from an injury caused by abuse or neglect
			 are underreported, and that as many as 50 to 60 percent of child fatalities
			 resulting from abuse or neglect are not recorded as such, according to studies
			 conducted in 2002 and 2005.
				(5)States receive
			 allegations of child abuse or neglect involving as many as 6,000,000 children
			 each year.
				(6)Well trained,
			 competent, and sufficient child protective services workers are critical to
			 screening those allegations and responding appropriately to ensure children's
			 safety.
				(b)Establishment
			 of grant programPart B of
			 title IV of the Social Security Act (42 U.S.C. 621 et seq.) is amended by
			 adding at the end the following:
				
					3Erin Maxwell
				Memorial Grant Program 
						440.Erin Maxwell
				Memorial Grants
							(a)DefinitionsIn
				this section:
								(1)Eligible
				applicantThe term eligible applicant means a unit
				of local government or an Indian tribe or tribal organization that satisfies
				the conditions specified in subsection (d).
								(2)Child
				protective services workerThe term child protective
				services worker means an individual whose primary employment
				responsibility is to conduct screening and intake of referrals alleging child
				abuse or neglect, to investigate allegations of child abuse or neglect, to
				provide alternative or differential responses to actual or alleged child abuse
				or neglect, or to provide preventative services or post-investigation services
				for actual or alleged victims of child abuse or neglect.
								(3)Indian tribe;
				tribal organizationThe terms Indian tribe and
				tribal organization have the meanings given such terms by
				subsections (e) and (l) of section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b), respectively.
								(b)Authority To
				award grantsThe Secretary shall award grants on a competitive
				basis to eligible applicants for hiring child protective services
				workers.
							(c)Applications
								(1)In
				generalEach eligible applicant desiring a grant under this
				section shall submit an application to the Secretary at such time, in such a
				manner, and accompanied by such information as the Secretary shall
				require.
								(2)ContentsIn
				accordance with the regulations or guidelines established by the Secretary, an
				application submitted pursuant to paragraph (1) shall—
									(A)include a
				long-term strategy and implementation plan that reflects consultation with
				community groups and appropriate private and public agencies and that is
				designed to—
										(i)reduce caseloads
				of child protective services workers;
										(ii)improve
				timeliness of response to allegations of child abuse or neglect;
										(iii)improve
				training and qualifications of child protective services workers to better
				ensure children's safety; and
										(iv)improve
				protocols and interagency communication processes related to responding to
				multiple allegations of child abuse or neglect concerning the same
				household;
										(B)describe the
				activities for which grant funds are sought;
									(C)explain the
				applicant’s inability to address the need without such funds;
									(D)identify related
				governmental and community initiatives which complement or will be coordinated
				with the proposal;
									(E)attest that funds
				shall go to the hiring of child protective services workers;
									(F)specify plans for
				the assumption by the eligible applicant of a progressively larger share of the
				cost in the course of time, looking toward the continuation of the increased
				hiring level using State or local sources of funding following the conclusion
				of the Federal financial support;
									(G)provides
				assurances that the applicant will satisfy the conditions specified in
				subsection (d); and
									(H)provide such
				additional assurances as the Secretary determines to be essential to ensure
				compliance with the requirements of this section.
									(d)Eligibility for
				fundingFor purposes of subsections (a)(1) and (c)(2)(G), the
				conditions specified in this subsection are the following:
								(1)RecordsThe
				eligible applicant shall maintain a record of all referrals of child abuse or
				neglect in a manner that is consistent with the confidentiality and
				recordkeeping provisions under clauses (vii), (viii), (ix), and (xii) of
				section 106(b)(2)(A) of the Child Abuse Prevention and Treatment Act.
								(2)Additional
				condition for units of local governmentIn the case of a unit of
				local government, in addition to satisfying the condition specified in
				paragraph (1), the unit of local government shall not be eligible for a grant
				under this section unless the unit of local government demonstrates in its
				application submitted under subsection (c) that the State in which the unit of
				local government is located has fulfilled the requirements of sections 106(b)
				and 107(b) of the Child Abuse Prevention and Treatment Act.
								(e)Use of
				funds
								(1)In
				generalFunds received pursuant to a grant awarded under this
				section may not be expended to offset a reduction in any other source of
				funds.
								(2)Individual
				worker funding limitOut of funds received pursuant to a grant
				awarded under this section, not more than $50,000 may be used to hire or rehire
				any child protective services worker, unless the Secretary grants a waiver from
				this limitation.
								(f)Matching
				fundsThe portion of the
				costs of hiring or rehiring child protective services workers provided by a
				grant awarded under this section may not exceed 75 percent, unless the
				Secretary waives, wholly or in part, the requirement under this subsection of a
				non-Federal contribution to the costs of hiring or rehiring child protective
				services workers.
							(g)Awarding of
				grantsThe Secretary shall
				ensure that, of the amounts made available to carry out this section for a
				fiscal year—
								(1)50 percent of
				such funds shall be used to award grants to eligible applicants that have
				jurisdiction over areas with populations exceeding 150,000; and
								(2)50 percent of
				such funds shall be used to award grants to eligible applicants that have
				jurisdiction over areas with populations of 150,000 or less.
								(h)RegulationsNot later than 180 days after the date of
				the enactment of this section, the Secretary shall promulgate regulations to
				carry out the grant program authorized by this section.
							(i)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this section, $50,000,000 for each
				of fiscal years 2011 through
				2015.
							.
			
